Exhibit 10.3

 

TACTILE SYSTEMS TECHNOLOGY, INC.

Confidentiality, Assignment of Intellectual Property and

Restrictive Covenants Agreement

 

This Confidentiality, Assignment of Intellectual Property and Restrictive
Covenants Agreement (this “Agreement”) is entered into effective
[_________________], 20[__] (the “Effective Date”) by and between Tactile
Systems Technology, Inc., a Delaware corporation (the “Company”), and
[______________], a resident of [_________] (“Executive”).

RECITALS

 

A.The Company and Executive previously entered into an Employment Agreement (the
“Employment Agreement”).

 

B.The Company has adopted the Tactile Systems Technology, Inc. Executive
Employee Severance Plan (the “Plan”), and has informed Executive that Executive
will be designated as a Participant (as defined in the Plan) subject to
Executive executing this Agreement, executing a Termination of Employment
Agreement (the “Termination Agreement”) (terminating the Employment Agreement),
and otherwise satisfying the conditions to become and remain a Participant under
the Plan.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, including without
limitation Executive becoming a Participant (as defined in the Plan) in exchange
for Executive entering into this Agreement and the Termination Agreement, the
Company and Executive agree as follows:

1.



Affiliated Entities.  As used in this Agreement, “Affiliates” includes the
Company and each corporation, partnership, or other entity which controls the
Company, is controlled by the Company, or is under common control with the
Company (in each case “control” meaning the direct or indirect ownership of 50%
or more of all outstanding equity interests).

2.



Confidential Information.  Except as permitted by the Company, Executive will
not at any time divulge, furnish or make accessible to anyone or use in any way
other than in the ordinary course of the business of the Company or its
Affiliates, any confidential, proprietary or secret knowledge or information of
the Company or its Affiliates that Executive has acquired or will acquire about
the Company or its Affiliates, whether developed by Executive or by others,
concerning (i) any trade secrets, (ii) any confidential, proprietary or secret
designs, programs, processes, formulae, plans, devices or material (whether or
not patented or patentable) directly or indirectly useful in any aspect of the
business of the Company or of its Affiliates, (iii) any customer or supplier
lists, (iv) any confidential, proprietary or secret development or research
work, (v) any strategic or other business, marketing or sales plans, (vi) any
financial data or plans, or (viii) any other confidential or proprietary
information or secret aspects of the business of the Company or of its
Affiliates.  Executive acknowledges that the above-described knowledge and
information constitutes a unique and valuable asset of the Company and
represents a substantial investment of

1

 

--------------------------------------------------------------------------------

 



time and expense by the Company, and that any disclosure or other use of such
knowledge or information other than for the sole benefit of the Company or its
Affiliates would be wrongful and would cause irreparable harm to the
Company.  Executive will refrain from intentionally committing any acts that
would materially reduce the value of such knowledge or information to the
Company or its Affiliates.  The foregoing obligations of confidentiality shall
not apply to any knowledge or information that (i) is now or subsequently
becomes generally publicly known, other than as a direct or indirect result of
the breach of this Agreement, (ii) is independently made available to Executive
in good faith by a third party who has not violated a confidential relationship
with the Company or its Affiliates, or (iii) is required to be disclosed by law
or legal process.  Executive understands and agrees that Executive’s obligations
under this Agreement to maintain the confidentiality of the Company’s
confidential information are in addition to any obligations of Executive under
applicable statutory or common law.

3.



Ventures.  If, during Executive’s employment with the Company, Executive is
engaged in or provides input into the planning or implementing of any project,
program or venture involving the Company, all rights in such project, program or
venture belong to the Company.  Except as approved in writing by the Company’s
Board of Directors, Executive will not be entitled to any interest in any such
project, program or venture or to any commission, finder’s fee or other
compensation in connection therewith.  Executive will have no interest, direct
or indirect, in any customer or supplier that conducts business with the
Company. 

4.



Noncompetition and Nonsolicitation Covenants.

(a)Agreement Not to Compete.  During the Restricted Period (defined below),
Executive will not, directly or indirectly, engage in any business, in the
United States or in any other location in which the Company is then doing
business, for the development, sale, service, or distribution of medical devices
to treat lymphedema patients or any other business that is competitive with the
then-current businesses of the Company or its Affiliates, including without
limitation as a proprietor, principal, agent, partner, officer, director,
stockholder, employee, member of any association, consultant or
otherwise.  Ownership by Executive, as a passive investment, of less than 2.5%
of the outstanding shares of capital stock of any corporation listed on a
national securities exchange or publicly traded in the over-the-counter market
shall not constitute a breach of this Section 4(a).  Notwithstanding the
foregoing, Executive’s direct or indirect engagement in a business whose sole
purpose is the development, sale, service, or distribution of compression
garments (but not pumps or other devices) to treat lymphedema patients or other
patients shall not constitute a breach of this Section 4(a).

(b)Agreement Not to Solicit or Hire Employees or Contractors.  During the
Restricted Period (defined below), Executive will not, directly or indirectly,
solicit, hire or engage any person who is then an employee or contractor of the
Company or who was an employee of the Company at any time during the immediately
preceding six (6) month period (or, following Executive’s termination of
employment, at any time during the six (6) month period immediately preceding
Executive’s termination of employment), in any manner or capacity, including
without limitation as a proprietor, principal, agent, partner, officer,
director, stockholder, employee, member of any association, consultant or
otherwise, or otherwise directly or indirectly request, advise or induce any
then current employee or contractor of the Company to terminate or otherwise
adversely change its relationship with the Company.



2

 

--------------------------------------------------------------------------------

 



(c)Agreement Not to Solicit Others.  During the Restricted Period (defined
below), Executive will not, directly or indirectly, solicit, request, advise or
induce any then current customer, supplier or other business contact of the
Company to cancel, curtail or otherwise adversely change its relationship with
the Company, in any manner or capacity, including without limitation as a
proprietor, principal, agent, partner, officer, director, stockholder, employee,
member of any association, consultant or otherwise.

(d)Restricted Period.  For purposes of this Agreement “Restricted Period” is the
period during Executive’s employment with the Company or any Affiliates and for
a period of twelve (12) consecutive months from and after the termination of
Executive’s employment, whether such termination is with or without cause, or
whether such termination is at the instance of Executive or the Company.

(e)Acknowledgment.  Executive hereby acknowledges that the provisions of this
Section 4 are reasonable and necessary to protect the legitimate interests of
the Company and that any violation of this Section 4 by Executive will cause
substantial and irreparable harm to the Company to such an extent that monetary
damages alone would be an inadequate remedy therefor.  Executive represents and
warrants that Executive is not subject to any other agreements prohibiting the
performance of Executive’s obligations under this Agreement, including any
non-competition agreement.

(f)Blue Pencil Doctrine.  If the duration of, the scope of or any business
activity covered by any provision of this Section 4 is in excess of what is
determined to be valid and enforceable under applicable law, such provision will
be construed to cover only that duration, scope or activity that is determined
to be valid and enforceable.  Executive hereby acknowledges that this Section 4
will be given the construction which renders its provisions valid and
enforceable to the maximum extent, not exceeding its express terms, possible
under applicable law.

5.



Patents, Copyrights and Related Matters.

(a)Disclosure and Assignment.  Executive must immediately disclose to the
Company any and all improvements and inventions that Executive has conceived or
reduced to practice, or may conceive or reduce to practice, individually or
jointly or commonly with others while Executive has been or is employed with the
Company or any of its Affiliates with respect to (i) any methods, processes or
apparatus concerned with the development, use or production of any type of
products, goods or services sold or used by the Company or its Affiliates, and
(ii) any type of products, goods or services sold or used by the Company or its
Affiliates.  Any such improvements and inventions will be the sole and exclusive
property of the Company and Executive hereby immediately assigns, transfers and
sets over to the Company Executive’s entire right, title and interest in and to
any and all of such improvement and inventions as are specified in this Section
5(a), and in and to any and all applications for letters patent that may be
filed on such inventions, and in and to any and all letters patent that may
issue, or be issued, upon such applications.  In connection therewith and for no
additional compensation therefor, but at no expense to Executive, Executive will
sign any and all instruments deemed necessary by the Company for:



3

 

--------------------------------------------------------------------------------

 



(i)the filing and prosecution of any applications for letters patent of the
United States or of any foreign country that the Company may desire to file upon
such inventions as are specified in this Section 5(a);

(ii)the filing and prosecution of any divisional, continuation,
continuation-in-part or reissue applications that the Company may desire to file
upon such applications for letters patent; and

(iii)the reviving, re-examining or renewing of any of such applications for
letters patent.

This Section 5(a) will not apply to any invention for which no equipment,
supplies, facilities, confidential, proprietary or secret knowledge or
information, or other trade secret information of the Company was used and that
was developed entirely on Executive’s own time, and (i) that does not relate (A)
directly to the business of the Company, or (B) to the Company’s actual or
demonstrably anticipated research or development, or (ii) that does not result
from any work performed by Executive for the Company.

(b)Copyrightable Material.  All right, title and interest in all copyrightable
material that Executive shall conceive or originate individually or jointly or
commonly with others, and that arise in connection with Executive’s services
hereunder or knowledge of confidential and proprietary information of the
Company, will be the property of the Company and are hereby assigned by
Executive to the Company of its Affiliates, along with ownership of any and all
copyrights in the copyrightable material. Where applicable, works of authorship
created by Executive relating to the Company or its Affiliates and arising out
of Executive’s knowledge of confidential and proprietary information of the
Company shall be considered “works made for hire,” as defined in the U.S.
Copyright Act, as amended.

(c)Remedies.Executive acknowledges that it would be difficult to fully
compensate the Company for monetary damages resulting from any breach by
Executive of this Section 5.  Accordingly, in the event of any actual or
threatened breach of any such provisions, the Company will, in addition to any
other remedies it may have, be entitled to injunctive and other equitable relief
to enforce such provisions, and such relief may be granted without the necessity
of proving actual monetary damages.

6.



Return of Records and Property.  Upon termination of Executive’s employment or
at any time upon the Company’s request, Executive will promptly deliver to the
Company any and all Company and Affiliate records and any and all Company and
Affiliate property in Executive’s possession or under Executive’s control,
including without limitation manuals, books, blank forms, documents, letters,
memoranda, notes, notebooks, reports, printouts, computer disks, computer tapes,
source codes, data, tables or calculations and all copies thereof, documents
that in whole or in part contain any trade secrets or confidential, proprietary
or other secret information of the Company or its Affiliates and all copies
thereof, and keys, access cards, access codes, passwords, credit cards, personal
computers, telephones and other electronic equipment belonging to the Company or
its Affiliates.



4

 

--------------------------------------------------------------------------------

 



7.



Miscellaneous.

(a)Governing Law.  All matters relating to the interpretation, construction,
application, validity and enforcement of this Agreement will be governed by the
laws of the State of Minnesota without giving effect to any choice or conflict
of law provision or rule, whether of the State of Minnesota or any other
jurisdiction, that would cause the application of laws of any jurisdiction other
than the State of Minnesota.

(b)Jurisdiction and Venue.  Executive and the Company consent to jurisdiction of
the courts of the State of Minnesota and/or the federal courts, District of
Minnesota, for the purpose of resolving all issues of law, equity, or fact,
arising out of or in connection with this Agreement.  Any action involving
claims of a breach of this Agreement must be brought in such courts.  Each party
consents to personal jurisdiction over such party in the state and/or federal
courts of Minnesota and hereby waives any defense of lack of personal
jurisdiction.  Venue, for the purpose of all such suits, will be in Hennepin
County, State of Minnesota.

(c)Entire Agreement.  This Agreement and the Termination Agreement contain the
entire agreement of the parties relating to Executive’s employment with the
Company and supersede all prior agreements and understandings with respect to
such subject matter, including without limitation the Employment Agreement, and
the parties hereto have made no agreements, representations or warranties
relating to the subject matter of this Agreement that are not set forth herein;
provided, however, that nothing in this Agreement is intended to supersede,
replace or modify the terms of the Plan or the Company’s 2016 Equity Incentive
Plan or any equity award agreements issued to Executive under the Company’s 2016
Equity Incentive Plan, each of which shall remain in full force and effect in
accordance with their terms.

(d)Amendments.  No amendment or modification of this Agreement will be deemed
effective unless made in writing and signed by the parties hereto.

(e)No Waiver.  No term or condition of this Agreement will be deemed to have
been waived, except by a statement in writing signed by the party against whom
enforcement of the waiver is sought.  Any written waiver will not be deemed a
continuing waiver unless specifically stated, will operate only as to the
specific term or condition waived and will not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

(f)Assignment.  This Agreement will not be assignable, in whole or in part, by
either party without the prior written consent of the other party, except that
the Company may, without the consent of Executive, assign its rights and
obligations under this Agreement (1) to an Affiliate or (2) to any corporation
or other person or business entity to which the Company may sell or transfer all
or substantially all of its assets; provided, however, that the
Company’s  assignment of rights may only take place if the assignee accepts and
agrees to all of the obligations to Executive  under this Agreement.  After any
such assignment by the Company, the Company will be discharged from all further
liability hereunder and such assignee will thereafter be deemed to be “the
Company” for purposes of all terms and conditions of this Agreement, including
this Section 7. For the avoidance of doubt, in the event of Executive’s death,
all payments and obligations to Executive shall be paid to Executive’s estate.



5

 

--------------------------------------------------------------------------------

 



(g)Counterparts.  This Agreement may be executed by facsimile signature and in
any number of counterparts, and such counterparts executed and delivered, each
as an original, will constitute but one and the same instrument.

(h)Severability.  Subject to Section 5(f) hereof, to the extent that any portion
of any provision of this Agreement is held invalid or unenforceable, it will be
considered deleted herefrom and the remainder of such provision and of this
Agreement will be unaffected and will continue in full force and effect.

(i)Captions and Headings.  The captions and paragraph headings used in this
Agreement are for convenience of reference only and will not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.





6

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the Effective Date first above written.

 

COMPANY

By:___________________________________________________________
Name: 
Title:

 

 

EXECUTIVE

_________________________________________________________


 

 

 

 

 





 

 

7

 

--------------------------------------------------------------------------------